PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
DaCosta-Paul		       		          	    :				    
	
Application No.  16/111,118
:	DECISION ON PETITION
Filed:       January 4, 2018
:
Attorney Docket No. 

This is responsive to the “Petition for Reinstatement of Patent Application Due to No Fault of Inventor” filed on February 12, 2021, that is being treated a petition to withdraw the holding of abandonment under 37 CFR 1.181(a).

The petition is dismissed. 

 Petitioner may, within two months of the mailing date of this decision, file a renewed petition to withdraw the holding of abandonment.  Extensions of time under 37 CFR 1.136(a) are not available. Alternatively, petitioner may file a petition under 37 CFR 1.137(a) as explained below.

This provisional application was held abandoned on September 6, 2020, after no reply was received to the non-final Office action mailed on June 5, 2020 (copy enclosed).  The notice set forth a shortened statutory period of reply of three months from its mailing date. No response was received within the allowable period and the application became abandoned on September 6, 2020.  A Notice of Abandonment was mailed February 10, 2021.  Petitioner maintains that the non-final Office action was never received.

The petition will not be treated on its merits at this juncture because it is not signed in accordance with 37 CFR 1.4. and 37 CFR 1.33(b). Further to this point, 37 CFR 1.33(b) provides, in pertinent part that:

	(b) Amendments and other papers . Amendments and other papers, except for written assertions 	pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
	(1) A patent practitioner of record;
	(2) A patent practitioner not of record who acts in a representative capacity under the provisions 	of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

The petition is defective because it is not signed in accordance with 37 CFR 1.4, and therefore, not signed in accordance with 37 CFR 1.33(b).  The renewed petition must be signed in accordance with 37 CFR 1.33(b) and 37 CFR 1.4. The signature must either be a hand-written signature under 37 CFR 1.4(d)(1) or an S-signature that is in compliance with 37 CFR 1.4(d)(2)1. 

As a courtesy, petitioner is made aware of apparent deficiencies in the petition under 37 CFR 1.181 as it was filed on  February 12, 2021. By the instant petition, applicant requests withdrawal of the holding of abandonment and states that:

Patent Application 16/111,118 was abandoned due to no fault of the inventor. Due to an administrative error on the part of USPTO office action notices from examiner Sheree Brown were sent to an old address for the inventor rather than the address associated with customer number 155745.

In the request for customer number paperwork filed in May 2018, the address 444 Maryland Ave, Suite 34375, Baltimore, MD 21221 was listed as the address to be assigned to the customer number, 155745, which is associated with patent application 16/111,118. In the Declaration for utility or design patent application filed on August 2018, the USPTO was directed to send all correspondence to the address associated with Customer Number 155745.

Notifications sent on September 2018 and October 2018 were sent to the correct address, 444 Maryland Ave, Suite 34375, Baltimore, MD 21221. However, the Bibliographic Data generated by USPTO lists the wrong address and has caused all subsequent correspondence to be delivered to the wrong address.

On January 26 and February 05, 2021, new change of address forms were submitted at the request of examiner Sheree Brown. After the receipt of those forms the notification of abandonment was once again sent to the incorrect address.

Based on the above factors, we would like to request that Patent Application 16/111,118 be reinstated without prejudice nor fine and the Bibliographic Data be updated per the change of address forms submitted and the USPTO follow the correspondence direction established in patent application declaration and send all correspondence to the address associated with Customer Number 155745, 444 Maryland Ave, Suite 34375, Baltimore, MD 21221.

If petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c)(I)(A)(2) of the Manual of Patent Examining Procedure that requires the following:

		2.    Showing of Nonreceipt Required of a Pro Se Applicant 
When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

Petitioner is informed that failure to receive an Office action where a timely and proper request to change the correspondence address of record was not filed would not warrant withdrawal of the holding of abandonment as applicants are charged with providing the USPTO with timely indication that the correspondence address of record has been changed. A review of the correspondence address history for the subject application reveals the following:

The subject application was filed on August 23, 2018, and was accompanied by an Application Data Sheet setting forth the correspondence address of record as that of customer number 155745. On August 23, 2018, the address associated with customer number 155745, was “444 Maryland Avenue, Suite 34375, Ellicott City, Maryland 21043.”

Office records reflect that, on January 4, 2019, the address associated with customer number 155745 was changed to “3181 Burgess Mill Way, Unit H, Ellicott City, MD 21043”, thus changing the correspondence address of record in all applications associated with that customer number.

On June 5, 2020, the non-final Office action was mailed to “3181 Burgess Mill Way, Unit H, Ellicott City, MD 21043” the address associated with customer 155745 on that date. 


Office records do not reflect that a properly signed request to change the correspondence address for this application was filed until February 11, 2021, when applicant filed a request to change the correspondence address to that of “6317 Early Glow Court, Columbia, Maryland, 21045.”

The petition does not establish and a review of Office records does not support a finding that a timely and proper request was filed to either change the correspondence address associated with customer number 155745 to “6317 Early Glow Court, Columbia, Maryland, 21045” or to disassociate the subject application from customer number 155745 and change the correspondence address of the subject application individually.2  Absent documentary evidence evincing that a timely and proper request to change the correspondence address associated with customer number155745 to “6317 Early Glow Court, Columbia, Maryland, 21045” or to disassociate the subject application from customer number 155745 and change the correspondence address of the subject application individually, the Office is presumed to have properly mailed the non-final Office action to the correct correspondence address; applicant’s failure to receive the non-final Office action where no proper and timely request to change the correspondence address would not warrant withdrawal of the holding of abandonment.  

On renewed petition, petitioner must inform the Office whether the address to which the non-final Office action was the correct correspondence address of record on the date the notice was mailed. If answered in the affirmative, petitioner must provide any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner,.  On renewed petition, applicant must provide the aforementioned documentary evidence.3  If the address to which the non-final Office action was not the correct correspondence address of record on the date the notice was mailed, petitioner must, on renewed petition, provide documentary evidence of petitioner’s timely filing of either a request to change the correspondence address associated with customer number 155745 to “6317 Early Glow Court, Columbia, Maryland, 21045” or to disassociate the subject application from customer number 155745 and change the correspondence address of the subject application individually.

Alternatively, if petitioner did not provide the Office with timely and proper notification of the change of correspondence address or petitioner cannot make the evidentiary showing noted above, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (FORM PTO/SB/64).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the non-final Office action, the required petition fee of $525.00 for a micro-entity pursuant to 37 CFR 1.29, and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:
Copy—non-final Office action mailed  June 5, 2020
Form PTO/SB/64


















    
        
            
    

    
        1 (d) (1) Handwritten signature. Each piece of correspondence, except as provided in paragraphs (d)(2), (d)(3), (d)(4), (e), and (f) of this section, filed in an application, patent file, or other proceeding in the Office which requires a person’s signature, must:
         (i) Be an original, that is, have an original handwritten signature personally signed, in permanent dark ink or its equivalent, by that person; or 
        (ii) Be a direct or indirect copy, such as a photocopy or facsimile transmission (§  1.6(d) ), of an original. In the event that a copy of the original is filed, the original should be retained as evidence of authenticity. If a question of authenticity arises, the Office may require submission of the original. 
        
        (2) S-signature. An S-signature is a signature inserted between forward slash marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature as provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office in paper, by facsimile transmission as provided in §  1.6(d), or via the Office electronic filing system as an attachment as provided in §  1.6(a)(4), for a patent application, patent, or a reexamination or supplemental examination proceeding may be S-signature signed instead of being personally signed (i.e., with a handwritten signature) as provided for in paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph (d)(2) of this section are as follows. 
        
        (i) The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g., /Dr. James T. Jones, Jr./); and 
        (ii) A patent practitioner (§  1.32(a)(1) ), signing pursuant to §§  1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature. 
        (iii) The signer’s name must be: (A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
        (B) Reasonably specific enough so that the identity of the signer can be readily recognized. 
        
        
        2 It is noted that, as the mailing of the instant decision, the correspondence address associated with customer number 155745 is still “3181 Burgess Mill Way, Unit H, Ellicott City, MD 21043”.
        3 Petitioner is cautioned to maintain a log, calendar, or journal of the correspondence and/or fees petitioner sends to and receives from the USPTO.  The Office understands that a pro se applicant will not have the resources of a law firm and will not have an extensive docketing system.  However, it is reasonable to expect that petitioner will keep a simple log or calendar in which petitioner records the date and kind of correspondence sent to the USPTO and received from the USPTO.  Maintaining such a log will serve as prima facie evidence that correspondence by the Office was not received and avoid the necessity of filing a petition under 37 CFR 1.137 and paying the petition fee.